Motion by petitioner, a disbarred attorney, to this court for reinstatement. By prior order dated May 10, 1985, this court granted the petition on condition that he presents proof of having taken and passed the professional responsibility portion of the Multi State Bar Examination.
*911This court is satisfied that the condition has been complied with and, therefore, the petitioner is ordered reinstated to the Bar of the State of New York, and the clerk of this court is directed to restore the petitioner’s name to the roll of attorneys and counselors-at-law, forthwith. Mollen, P. J., Lazer, Mangano, Gibbons and Niehoff, JJ., concur.